Per Curiam.

We have reached the conclusion that the order denying the motion for a new trial or hearing on the issue of domicile should, in the interests of justice, be reversed because of events transpiring after the hearings were concluded. The proceedings are accordingly remitted to the Special Term for a new hearing by the court on the issue of the defendant’s domicile. This holding necessitates the reversal of the order confirming • the report of the Official Referee and denying plaintiff’s motion for an injunction and for alimony pendente lite and counsel fees. Plaintiff’s motion for an injunction and for alimony and counsel fees will be held in abeyance pending the determination by the Special Term of the issue of the defendant’s domicile. Plaintiff’s appeal from the order denying her cross motion to disaffirm the report of the Official Referee is dismissed as academic. Settle order on notice.
Grlennon, J. P., Dore, Cohn, Callahan and Shientag, JJ., concur.
Order denying motion for a new trial or hearing on the issue of domicile unanimously reversed and the proceedings remitted to Special Term for a new hearing as to the issue of domicile. Plaintiff’s motion for. an injunction and for alimony and counsel fees will be held in abeyance pending the determination by Special Term of the issue of defendant’s domicile. Plaintiff’s appeal from the order denying her cross motion to disaffirm the report of the Official Referee dismissed as academic. Stay continued. Settle order on notice.